Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (the “First Amendment”), dated June 30,
2014, is by and among ALTEVA, INC., a New York corporation (f/k/a Warwick Valley
Telephone Company) (the “Borrower”), each lender from time to time party to the
Credit Agreement (defined below) (collectively, the “Lenders” and individually,
a “Lender”) and TRISTATE CAPITAL BANK, a Pennsylvania state chartered bank, as
Agent (in such capacity, the “Agent”).

 

BACKGROUND

 

A.            Pursuant to that certain Credit Agreement, by and among the
parties hereto, dated as of March 11, 2013 (the “Credit Agreement”), the Lenders
agreed, inter alia, to extend to the Borrower a $17,000,000 revolving credit
facility, expiring on June 30, 2014.

 

B.            In May of 2013 the Borrower and the Guarantors each changed their
legal names, to those names set forth on the signature pages hereto.

 

C.            On June 1, 2014, by email correspondence, the parties reduced the
Commitment under the Credit Agreement to $5,000,000.

 

D.            On September 1, 2013, Alteva of Syracuse, Inc. (f/k/a USA
Datanet, Inc.) (“Syracuse”), sold certain of its assets pursuant to that certain
Purchase and Sale Agreement dated September 1, 2013 by and between Whole Sale
Carrier Services, Inc., a Florida corporation, and Syracuse (the “Purchase
Agreement”).

 

E.             The Borrower has requested an 100 day extension of Expiration
Date, which the Agent and Lenders are willing to provide subject to the terms
and condition hereof.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.              Definitions.

 

(a)         General Rule.  Except as expressly set forth herein, all capitalized
terms used and not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

(b)         Amended Defined Terms. The following definitions appearing in
Section 1.1 of the Credit Agreement are hereby amended and restated in their
entirety as follows::

 

--------------------------------------------------------------------------------


 

“Expiration Date”: October 8, 2014.

 

“LIBOR Rate”:  For each Interest Period, a rate per annum (based on a year of
360 days and actual days elapsed) equal to the rate per annum obtained by
dividing (x) the rate of interest (which shall be the same for each day in such
Interest Period) determined by the Agent in accordance with its usual procedures
to be the rate at which Dollar deposits are offered by leading banks in the
London interbank deposit market two (2) LIBOR Business Days prior to the first
day of such Interest Period in an amount approximately equal to the then
outstanding principal amount of the Loans for the designated Interest Period, as
quoted by ICE Benchmark Administration (“ICE”) or any successor thereto as
approved by the Agent if ICE is no longer making a LIBOR rate quotation
available (an “Alternate Source”), and as published as the “London Interbank
Offered Rate” by Bloomberg (or if, at any time, for any reason, such rate is no
longer published by Bloomberg or provided by ICE or any Alternate Source, a
comparable replacement rate determined by the Agent at such time) by (y) a
number equal to 1.00 minus the LIBOR Reserve Percentage.  The LIBOR Rate shall
be calculated in accordance with the foregoing whether or not any Lender is
actually required to hold reserves in connection with its Eurocurrency funding
or, if required to hold such reserves, whether or not it is required to hold
reserves at the “LIBOR Reserve Percentage”.  The LIBOR Rate shall be adjusted
automatically as of the effective date of each change in the LIBOR Reserve
Percentage.

 

2.              Amendment to Annex 1. The reference on Annex 1, setting forth
the “Commitments” under the Credit Agreement, to the $17,000,000 Commitment of
TriState Capital Bank is hereby amended to read “$5,000,000”.

 

3.              Consent to Sale of Assets.  Notwithstanding any limitation in
Section 7.8 of the Credit Agreement, the Agent and Lenders hereby consent to the
sale of assets of Syracuse pursuant to the Purchase Agreement.

 

4.              Representations and Warranties.  The Borrower hereby represents
and warrants to the Agent and the Lenders that:

 

(a)         Representations.  Each of the representations and warranties
contained in the Credit Agreement and/or the other Loan Documents are true,
accurate and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

 

(b)         Power and Authority.  (i) it has the power and authority under the
laws of its jurisdiction of organization and under its organizational documents
to enter into and perform this First Amendment and any other documents which the
Agent requires it to deliver hereunder; and (ii) all actions, corporate or
otherwise, necessary or appropriate for the due execution and full performance
by it of the First Amendment have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this First Amendment will
constitute the valid and binding obligations of it enforceable in accordance
with their respective terms

 

--------------------------------------------------------------------------------


 

(except as may be limited by applicable insolvency, bankruptcy, moratorium,
reorganization, or other similar laws affecting enforceability of creditors’
rights generally and the availability of equitable remedies);

 

(c)          No Violations of Law or Agreements.  The making and performance of
the First Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or its organizational documents, or result in
any breach or violation of, or constitute a default or require the obtaining of
any consent under, any agreement or instrument by which it or its property may
be bound;

 

(d)         No Default.  No Potential Event of Default or Event of Default has
occurred and is continuing; and

 

(e)          No Material Adverse Effect.  No Material Adverse Effect has
occurred since March 11, 2013.

 

5.              Conditions to Effectiveness of Amendment.  This First Amendment
shall be effective upon the Agent’s receipt of this First Amendment, duly
executed by the Borrower and the Required Lenders.

 

6.              No Waiver; Ratification.  The execution, delivery and
performance of this First Amendment shall not operate as a waiver of any right,
power or remedy of the Agent under the Credit Agreement or any Loan Document, or
constitute a waiver of any provision thereof (other than any requirement for
prior consent with respect to the sale of assets under the Purchase Agreement). 
Except as expressly modified hereby, all terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed by the Borrower.  Nothing contained
herein constitutes an agreement or obligation by the Agent or the Lenders to
grant any further amendments to any of the Loan Documents.

 

7.              Acknowledgments.  To induce the Agent and the Lenders party
hereto to enter into this First Amendment, the Borrower acknowledges, agrees,
warrants, and represents that:

 

(a)         Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) The
Loan Documents are valid and enforceable against, and all of the terms and
conditions of the Loan Documents are binding on, it; (ii) any liens and security
interests granted to the Agent, on behalf of the Lender Parties, by the Borrower
pursuant to the Loan Documents are valid, legal and binding, properly recorded
or filed and first priority perfected liens and security interests; and (iii) it
hereby waives any and all defenses, set-offs and counterclaims which it may have
or claim to have against each of the Lender Parties as of the date hereof
(provided that nothing contained herein shall, or shall be interpreted to, waive
any of its rights to its deposit accounts maintained with the Agent).

 

(b)         No Waiver of Existing Defaults.  No Potential Event of Default or
Event of Default exists immediately before or immediately after giving effect to
this First Amendment.  Nothing in this First Amendment nor any communication
between any Lender

 

--------------------------------------------------------------------------------


 

Party, the Borrower or any of their respective officers, agents, employees or
representatives shall be deemed to constitute a waiver of: (i) any Potential
Event of Default or Event of Default arising as a result of the foregoing
representation proving to be false or incorrect in any material respect; or
(ii) any rights or remedies which any Lender Party has against the Borrower
under the Credit Agreement or any other Loan Document and/or applicable law,
with respect to any such Potential Event of Default or Event of Default arising
as a result of the foregoing representation proving to be false or incorrect in
any material respect.

 

8.              Binding Effect.  This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

9.              Governing Law.  This First Amendment shall be governed by, and
be construed in accordance with, the laws of the Commonwealth of Pennsylvania
without giving effect to its choice of law principles.

 

10.       Headings.  The headings of the sections of this First Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this First Amendment.

 

11.       Counterparts.  This First Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.

 

 

 

ALTEVA, INC. (f/k/a Warwick Valley Telephone Company)

 

 

 

 

 

 

By:

/s/ Brian H. Callahan

 

Name:

Brian H. Callahan

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TRISTATE CAPITAL BANK, as the Agent

 

 

 

 

 

 

By:

/s/ Mark W. Torie

 

Name:

Mark W. Torie

 

Title:

Senior Vice President

 

 

 

 

 

 

 

TRISTATE CAPITAL BANK, as the sole Lender

 

 

 

 

 

 

By:

/s/ Mark W. Torie

 

Name:

Mark W. Torie

 

Title:

Senior Vice President

 

7

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT OF GUARANTORS

 

The undersigned, having previously executed and delivered to the Agent that
certain Guaranty Agreement, dated as of March 11, 2013, securing, inter alia,
the Obligations under the Credit Agreement, does hereby consent and agree to the
above terms and conditions of this First Amendment, and confirms as in full
force and effect, without setoff, counterclaim, deduction or other claim of
avoidance of any nature, their obligations to the Agent or the Lenders pursuant
to such agreements.

 

 

 

ALTEVA LONG DISTANCE, INC. (f/k/a Warwick Valley Long Distance Co., Inc.)

 

 

 

By:

/s/ Brian H. Callahan

 

Brian H. Callahan

 

Vice President and Treasurer

 

 

 

 

 

ALTEVA HOMETOWN, INC. (f/k/a Hometown Online Inc.)

 

 

 

 

 

By:

/s/ Brian H. Callahan

 

Brian H. Callahan

 

Vice President and Treasurer

 

 

 

 

 

ALTEVA OF SYRACUSE, INC. (f/k/a USA Datanet, Inc.)

 

 

 

 

 

By:

/s/ Brian H. Callahan

 

Brian H. Callahan

 

Vice President and Treasurer

 

 

 

 

 

ALTEVA SOLUTIONS, INC. (f/k/a Alteva, Inc.)

 

 

 

 

 

By:

/s/ Brian H. Callahan

 

Brian H. Callahan

 

Vice President and Treasurer

 

--------------------------------------------------------------------------------